The will disposes of an estate valued at some $7,000. Deceased wrote his name at the end of that part of the paper making disposition of the estate, and before the clause appointing an executor. The subscribing witnesses signed their names at the same place. It is claimed that the whole paper is invalid as a will; the statute requires that the will shall be subscribed at the end thereof, and a clause appears after the signature, showing that the paper was not subscribed at the end.
By the Court:
The subscription by the testator at the end of the disposing part is valid. A will may be made which does not appoint an executor. The portions of the paper preceding the signature constitute a complete will, and can be admitted to probate, and an administrator with the will annexed appointed.